DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claim 3 has been cancelled. Claims 1, 2, and 4-10 are currently pending in this application.
Specification
	The specification has been amended in order to overcome the objection. Therefore, the objection to the specification has been withdrawn.
Drawings
	The drawings have been amended in order to overcome the objection. Therefore, the objection to the drawings has been withdrawn.
Claim Objections
	Claims 1 and 7 have been amended in order to overcome the objection. Therefore, the objection to claims 1 and 7 have been withdrawn.
Claim Rejections - 35 USC § 112
	Claim 9 has been amended in order to overcome the rejections under 35 USC § 112. Therefore, the rejection to claim 9 under 35 USC § 112 has been withdrawn.
Double Patenting
	Due to the amendments to the claims, the rejections of claims 1, 2, 5, and 6 on the grounds of nonstatutory double patenting have been withdrawn.
Allowable Subject Matter
Claims 1, 2, and 4-10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes A boundary filtering method for intra prediction, whether boundary filtering is performed on an intra prediction block or not is adaptively selected by means of a rate distortion optimization decision; during filtering, a filter coefficient exponentially attenuated relative to distance to boundary is adopted to perform filtering on the first N rows or the first N columns of the intra prediction block by means of an intra prediction block filter, and different filtering strengths are used according to different sizes of the prediction blocks, comprising: 1) at the encoding side, performing rate distortion optimization on each coding unit; comprising: 11) performing intra prediction block filtering for each coding unit; 12) determining whether intra prediction block boundary filtering should be used at the encoding side by means of a rate distortion optimization decision; transmitting a flag to the bitstream to identify whether intra prediction block boundary filtering is used for intra prediction; 13) when intra prediction block boundary filtering should be used at the encoding side, intra boundary filtering coding is performed by the intra prediction block filter, which including the following processes: first, obtaining reference pixels adjacent to the current block from the reconstructed prediction blocks; subsequently, intra prediction is performed according to the prediction direction of the intra prediction block to obtain an intra prediction value; finally, reference pixels for boundary filtering are selected according to the prediction mode of the current intra prediction block, and filter coefficients are selected according to the size of the prediction block; the current prediction value is subjected to boundary filtering using the reference pixels to obtain a new intra prediction value; 2) at the decoding side, reading the flag in the bitstream for each coding unit and decoding according to the flag, which including the following processes: 21) determining whether intra prediction block boundary filtering should be used at the decoding side; 22) when intra prediction block boundary should be used at the decoding side, intra boundary filtering decoding is performed by the intra prediction block filter, which including the following processes: first, obtaining reference pixels adjacent to the current block from the reconstructed prediction blocks; then, intra prediction is performed to obtain the intra prediction value according to the prediction mode of the intra prediction block that is obtained by decoding; finally, reference pixels for boundary filtering are selected according to the prediction mode of the current intra prediction block, and filter coefficients are selected according to the size of the prediction block, and the current prediction value is filtered using the reference pixels to obtain a new intra prediction value; wherein the value of N is determined by the characteristics of different intra prediction modes and intra prediction blocks of different sizes.
Further, the claimed invention includes a boundary filtering method for intra prediction, whether boundary filtering is performed on an intra prediction block or not is adaptively selected by means of a rate distortion optimization decision; during filtering, a filter coefficient exponentially attenuated relative to distance to boundary is adopted to perform filtering on the first N rows or the first N columns of the intra prediction block by means of an intra prediction block filter, and different filtering strengths are used according to different sizes of the prediction blocks, comprising: 1) at the encoding side, performing rate-distortion optimization on each coding unit; comprising: 11) performing intra prediction block filtering for each coding unit; 12) determining whether intra prediction block boundary filtering should be used at the encoding side by means of a rate distortion optimization decision; transmitting a flag to the bitstream to identify whether intra prediction block boundary filtering is used for intra prediction; 13) when intra prediction block boundary filtering should be used at the encoding side, intra boundary filtering coding is performed by the intra prediction block filter, which including the following processes: first, obtaining reference pixels adjacent to the current block from the reconstructed prediction blocks; subsequently, intra prediction is performed according to the prediction direction of the intra prediction block to obtain an intra prediction value; finally, reference pixels for boundary filtering are selected according to the prediction mode of the current intra prediction block, and filter coefficients are selected according to the size of the prediction block; the current prediction value is subjected to boundary filtering using the reference pixels to obtain a new intra prediction value; 2) at the decoding side, reading the flag in the bitstream for each coding unit and decoding according to the flag, which including the following processes: 21) determining whether intra prediction block boundary filtering should be used at the decoding side; 22) when intra prediction block boundary should be used at the decoding side, intra boundary filtering decoding is performed by the intra prediction block filter, which including the following processes: first, obtaining reference pixels adjacent to the current block from the reconstructed prediction blocks; then, intra prediction is performed to obtain the intra prediction value according to the prediction mode of the intra prediction block that is obtained by decoding; finally, reference pixels for boundary filtering are selected according to the prediction mode of the current intra prediction block, and filter coefficients are selected according to the size of the prediction block, and the current prediction value is filtered using the reference pixels to obtain a new intra prediction value; wherein the value of N is determined by the characteristics of different intra prediction modes and intra prediction blocks of different sizes; wherein the intra prediction block filter is a three-tap filter, which is expression as formula 1:                         
                            
                                
                                    P
                                
                                
                                    '
                                
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    w
                                
                                
                                    l
                                    e
                                    f
                                    t
                                
                            
                            
                                
                                    x
                                
                            
                            ∙
                            P
                            
                                
                                    -
                                    1
                                    ,
                                    y
                                
                            
                            +
                            
                                
                                    w
                                
                                
                                    t
                                    o
                                    p
                                
                            
                            
                                
                                    y
                                
                            
                            ∙
                            P
                            
                                
                                    x
                                    ,
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    
                                        
                                            w
                                        
                                        
                                            l
                                            e
                                            f
                                            t
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                    -
                                    
                                        
                                            w
                                        
                                        
                                            t
                                            o
                                            p
                                        
                                    
                                    
                                        
                                            y
                                        
                                    
                                
                            
                            ∙
                            P
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                             
                            0
                            ≤
                            x
                            ,
                            y
                            <
                            N
                             
                        
                    for a prediction pixel, two reference pixels, pixel P(-1,y) in the same row thereof and pixel P(x,-1) in the same column thereof, are used for filtering, wherein , wleft(x) and wtop(y) are the boundary filtering coefficients of the two reference pixels respectively, P(x,y) is the predicted pixel after the intra prediction; P'(x,y) is the pixel after the intra prediction block filtering; x, y are the coordinates within the prediction block, it is the first column in the prediction block when x=0, it is the first row in the prediction block when y=0; n is the number of rows or columns.
Further, the claimed invention includes a boundary filtering method for intra prediction, whether boundary filtering is performed on an intra prediction block or not is adaptively selected by means of a rate distortion optimization decision; during filtering, a filter coefficient exponentially attenuated relative to distance to boundary is adopted to perform filtering on the first N rows or the first N columns of the intra prediction block by means of an intra prediction block filter, and different filtering strengths are used according to different sizes of the prediction blocks, comprising: 1) at the encoding side, performing rate-distortion optimization on each coding unit; comprising: 11) performing intra prediction block filtering for each coding unit; 12) determining whether intra prediction block boundary filtering should be used at the encoding side by means of a rate distortion optimization decision; transmitting a flag to the bitstream to identify whether intra prediction block boundary filtering is used for intra prediction; 13) when intra prediction block boundary filtering should be used at the encoding side, intra boundary filtering coding is performed by the intra prediction block filter, which including the following processes: first, obtaining reference pixels adjacent to the current block from the reconstructed prediction blocks; subsequently, intra prediction is performed according to the prediction direction of the intra prediction block to obtain an intra prediction value; finally, reference pixels for boundary filtering are selected according to the prediction mode of the current intra prediction block, and filter coefficients are selected according to the size of the prediction block; the current prediction value is subjected to boundary filtering using the reference pixels to obtain a new intra prediction value; 2) at the decoding side, reading the flag in the bitstream for each coding unit and decoding according to the flag, which including the following processes: 21) determining whether intra prediction block boundary filtering should be used at the decoding side; 22) when intra prediction block boundary should be used at the decoding side, intra boundary filtering decoding is performed by the intra prediction block filter, which including the following processes: first, obtaining reference pixels adjacent to the current block from the reconstructed prediction blocks; then, intra prediction is performed to obtain the intra prediction value according to the prediction mode of the intra prediction block that is obtained by decoding; finally, reference pixels for boundary filtering are selected according to the prediction mode of the current intra prediction block, and filter coefficients are selected according to the size of the prediction block, and the current prediction value is filtered using the reference pixels to obtain a new intra prediction value; wherein the filter coefficient exponentially attenuated relative to distance to boundary is used for filtering, wherein the filter coefficients are expressed in formula 4 and formula 5 respectively: 
                        
                            
                                
                                    w
                                
                                
                                    t
                                    o
                                    p
                                
                            
                            =
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            t
                                            o
                                            p
                                        
                                    
                                
                                
                                    
                                        
                                            2
                                        
                                        
                                            y
                                        
                                    
                                
                            
                        
                     		(formula 4)
                        
                            
                                
                                    w
                                
                                
                                    l
                                    e
                                    f
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            l
                                            e
                                            f
                                            t
                                        
                                    
                                
                                
                                    
                                        
                                            2
                                        
                                        
                                            x
                                        
                                    
                                
                            
                        
                     		(formula 5)
where, ntop and nleft are filter coefficients used for filtering with the first row and the first column of the prediction block, respectively.
Further, the claimed invention includes a boundary filtering method for intra prediction, whether boundary filtering is performed on an intra prediction block or not is adaptively selected by means of a rate distortion optimization decision; during filtering, a filter coefficient exponentially attenuated relative to distance to boundary is adopted to perform filtering on the first N rows or the first N columns of the intra prediction block by means of an intra prediction block filter, and different filtering strengths are used according to different sizes of the prediction blocks, comprising: 1) at the encoding side, performing rate-distortion optimization on each coding unit; comprising: 11) performing intra prediction block filtering for each coding unit; 12) determining whether intra prediction block boundary filtering should be used at the encoding side by means of a rate distortion optimization decision; transmitting a flag to the bitstream to identify whether intra prediction block boundary filtering is used for intra prediction; 13) when intra prediction block boundary filtering should be used at the encoding side, intra boundary filtering coding is performed by the intra prediction block filter, which including the following processes: first, obtaining reference pixels adjacent to the current block from the reconstructed prediction blocks; subsequently, intra prediction is performed according to the prediction direction of the intra prediction block to obtain an intra prediction value; finally, reference pixels for boundary filtering are selected according to the prediction mode of the current intra prediction block, and filter coefficients are selected according to the size of the prediction block; the current prediction value is subjected to boundary filtering using the reference pixels to obtain a new intra prediction value; 2) at the decoding side, reading the flag in the bitstream for each coding unit and decoding according to the flag, which including the following processes: 21) determining whether intra prediction block boundary filtering should be used at the decoding side; 22) when intra prediction block boundary should be used at the decoding side, intra boundary filtering decoding is performed by the intra prediction block filter, which including the following processes: first, obtaining reference pixels adjacent to the current block from the reconstructed prediction blocks; then, intra prediction is performed to obtain the intra prediction value according to the prediction mode of the intra prediction block that is obtained by decoding; finally, reference pixels for boundary filtering are selected according to the prediction mode of the current intra prediction block, and filter coefficients are selected according to the size of the prediction block, and the current prediction value is filtered using the reference pixels to obtain a new intra prediction value; wherein the filter coefficients of floating point are converted to integers by using the filtering method shown in formula 6, 7 and 8, and the right shift operation is carried out after filtering to avoid floating point calculation:
                        
                            
                                
                                    P
                                
                                
                                    '
                                
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            (
                            
                                
                                    w
                                
                                
                                    l
                                    e
                                    f
                                    t
                                
                            
                            (
                            x
                            )
                            ∙
                            P
                            
                                
                                    -
                                    1
                                    ,
                                    y
                                
                            
                            +
                            
                                
                                    w
                                
                                
                                    t
                                    o
                                    p
                                
                            
                            
                                
                                    y
                                
                            
                            ∙
                            P
                            
                                
                                    x
                                    ,
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    64
                                    -
                                    
                                        
                                            w
                                        
                                        
                                            l
                                            e
                                            f
                                            t
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                    -
                                    
                                        
                                            w
                                        
                                        
                                            t
                                            o
                                            p
                                        
                                    
                                    
                                        
                                            y
                                        
                                    
                                
                            
                            ∙
                            P
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            +
                            32
                            )
                            ≫
                            6
                        
                     	(formula 6)
                        
                            
                                
                                    P
                                
                                
                                    '
                                
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            (
                            
                                
                                    w
                                
                                
                                    l
                                    e
                                    f
                                    t
                                
                            
                            (
                            x
                            )
                            ∙
                            P
                            
                                
                                    -
                                    1
                                    ,
                                    y
                                
                            
                            +
                            
                                
                                    64
                                    -
                                    
                                        
                                            w
                                        
                                        
                                            l
                                            e
                                            f
                                            t
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                            
                            ∙
                            P
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            +
                            32
                            )
                            ≫
                            6
                        
                     	(formula 7)
                        
                            
                                
                                    P
                                
                                
                                    '
                                
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            (
                            
                                
                                    w
                                
                                
                                    t
                                    o
                                    p
                                
                            
                            (
                            y
                            )
                            ∙
                            P
                            
                                
                                    x
                                    ,
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    64
                                    -
                                    
                                        
                                            w
                                        
                                        
                                            t
                                            o
                                            p
                                        
                                    
                                    
                                        
                                            y
                                        
                                    
                                
                            
                            ∙
                            P
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            +
                            32
                            )
                            ≫
                            6
                        
                     	(formula 8).
Further, the claimed invention includes a boundary filtering method for intra prediction, whether boundary filtering is performed on an intra prediction block or not is adaptively selected by means of a rate distortion optimization decision; during filtering, a filter coefficient exponentially attenuated relative to distance to boundary is adopted to perform filtering on the first N rows or the first N columns of the intra prediction block by means of an intra prediction block filter, and different filtering strengths are used according to different sizes of the prediction blocks, comprising: 1) at the encoding side, performing rate-distortion optimization on each coding unit; comprising: 11) performing intra prediction block filtering for each coding unit; 12) determining whether intra prediction block boundary filtering should be used at the encoding side by means of a rate distortion optimization decision; transmitting a flag to the bitstream to identify whether intra prediction block boundary filtering is used for intra prediction; 13) when intra prediction block boundary filtering should be used at the encoding side, intra boundary filtering coding is performed by the intra prediction block filter, which including the following processes: first, obtaining reference pixels adjacent to the current block from the reconstructed prediction blocks; subsequently, intra prediction is performed according to the prediction direction of the intra prediction block to obtain an intra prediction value; finally, reference pixels for boundary filtering are selected according to the prediction mode of the current intra prediction block, and filter coefficients are selected according to the size of the prediction block; the current prediction value is subjected to boundary filtering using the reference pixels to obtain a new intra prediction value; 2) at the decoding side, reading the flag in the bitstream for each coding unit and decoding according to the flag, which including the following processes: 21) determining whether intra prediction block boundary filtering should be used at the decoding side; 22) when intra prediction block boundary should be used at the decoding side, intra boundary filtering decoding is performed by the intra prediction block filter, which including the following processes: first, obtaining reference pixels adjacent to the current block from the reconstructed prediction blocks; then, intra prediction is performed to obtain the intra prediction value according to the prediction mode of the intra prediction block that is obtained by decoding; finally, reference pixels for boundary filtering are selected according to the prediction mode of the current intra prediction block, and filter coefficients are selected according to the size of the prediction block, and the current prediction value is filtered using the reference pixels to obtain a new intra prediction value; wherein different filtering strengths are used according to different sizes of the intra prediction blocks, wherein the filter intensity parameters ntop and nleft are obtained according to a prediction distortion training of the intra prediction block.
KIM et al. (Hereafter, “Kim”) [US 2018/0309987 A1] discloses an inter prediction method according to the present invention, which is performed by a decoding apparatus, comprises the steps of: acquiring prediction-related information and residual information from a received bitstream; performing inter prediction on a current block on the basis of the prediction-related information so as to generate prediction samples; generating a list of Wiener filter candidates on the basis of spatially neighboring blocks of the current block, and deriving Wiener filter coefficients for the current block on the basis of candidate blocks in the list of the Wiener filter candidates; filtering the prediction samples on the basis of the derived Wiener filter coefficients; deriving residual samples for the current block on the basis of the residual information; and generating a reconstructed picture on the basis of the filtered prediction samples and the residual samples [See Kim, Abstract]. The present invention can reduce the amount of data for a residual signal and improve coding efficiency [See Kim, Abstract].
JUN et al. (Hereafter, “Jun”) [US 2018/0376137 A1] discloses the present invention provides a method and apparatus for encoding/decoding an image to enhance inter prediction [See Jun, Abstract]. According to the present invention, the method includes: determining a first reference picture and a second reference picture of a current block; determining both a first reference block in the first reference picture and a second reference block in the second reference picture; partitioning the current block into a plurality of sub blocks; and obtaining a prediction block of each of the sub blocks on the basis of reference candidate block index information of each of the sub blocks [See Jun, Abstract].
Therefore, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482